We are of the opinion the title to the lease, the subject of this action, is vested in plaintiff, which is the proper party plaintiff to enforce the cause of action, and the demurrer to the second separate defense is sustained. The demurrer to the first separate defense is also sustained. The order is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to defendants to plead over within twenty days. Mills, Rich, Blackmar and Kelly, JJ., concur; Jaycox, J., not voting.